Case 2:16-cr-20460-MAG-RSW ECF No. 1428, PageID.16826 Filed 04/21/21 Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

                            Plaintiff,                       Criminal No. 16-20460
  v.
                                                             Hon. Mark A. Goldsmith

  D-6 DEVONTAE RUSSELL,
            a/k/a “Tae Tae”


                 Defendant.
  ______________________________/

                              OPINION & ORDER
            REGARDING DEFENDANT’S VIOLATIONS OF SUPERVISED RELEASE
                                 CONDITIONS

            This matter is before the Court on Probation Officer David Smith’s petition for issuance of

  an emergency warrant for Defendant Devontae Russell’s violation of supervised release (Dkt.

  1331). Russell began serving a three-year term of supervised release after his release from prison

  on August 3, 2020. The petition alleges three violations of Russell’s conditions of supervised

  release: (i) Russell assaulted the mother of his child, L.B., on October 1, 2020;1 (ii) Russell

  committed the additional offenses of false imprisonment and aggravated criminal trespass on

  October 3, 2020; and (iii) Russell failed to return to Michigan as ordered by a probation officer on

  October 2, 2020. Id. at PageID.15924-15925. On March 2, 2021, the Court held a hearing to

  determine whether Russell violated the conditions of his supervised release. For the reasons that

  follow, the Court finds that Russell violated the conditions of his supervised release.




  1
      To protect her identity, L.B. is referred to by her initials.
                                                        1
Case 2:16-cr-20460-MAG-RSW ECF No. 1428, PageID.16827 Filed 04/21/21 Page 2 of 7




                                              I. BACKROUND

         A. Supervised Release Conditions and Release from Custody

         On August 20, 2018 Russell entered a guilty plea to racketeering conspiracy, in violation

  of 18 U.S.C. § 1962(d), and was sentenced to a term of 27 months of imprisonment, to be followed

  by a three-year term of supervised release. Judgment (Dkt. 656). The conditions of his supervised

  release include that he not commit crimes and that he follow his probation officer’s instructions

  regarding supervised release. Id. at 3-4.

          Russell was released from the Bureau of Prisons’ custody and began his term of supervised

  release on August 3, 2020. He sought permission from Officer Smith to relocate to Knoxville,

  Tennessee, so that he could reside with his girlfriend, L.B., and their two-year-old daughter.

  Russell’s request was granted, and he relocated to Knoxville.

         B. Violations of Supervised Release Conditions

         On October 1, 2020, Russell was arrested on a criminal complaint in Knoxville for

  domestic assault. According to the complaint, Russell physically assaulted L.B. by punching her

  with a closed fist above the eye, causing injury so severe that she had to receive professional

  medical attention. As a result of his actions, Russell was told by the assigned probation officer in

  Tennessee to immediately return to the state of Michigan. However, he did not do so.

         On October 2, 2020, Russell was ordered by the state court in Tennessee not to have any

  contact with L.B. On October 3, 2020, Russell unlawfully entered L.B.’s home through a window.

  A second criminal complaint was filed by the state of Tennessee for aggravated criminal

  trespassing and false imprisonment.

         C. Arraignment and Conditions of Release on Bond

          On October 5, 2020, a warrant for violation of supervised release was issued for Russell.



                                                   2
Case 2:16-cr-20460-MAG-RSW ECF No. 1428, PageID.16828 Filed 04/21/21 Page 3 of 7




  Order with Petition at PageID.15923-15926 (Dkt. 1331). On February 10, 2021, Russell appeared

  before U.S. Magistrate Judge Kimberly J. Altman and was arraigned on the warrant for violation

  of supervised release. Russell was released on an unsecured bond, with the special condition that

  he have no direct or indirect contact with L.B.         Order Setting Conditions of Release at

  PageID.16320 (Dkt. 1396).

         D. March 2, 2021 Hearing

         On March 2, 2021, this Court held a hearing on the supervised release violation warrant.

  Transcript of 3/2/21 Hr’g (Dkt. 1418). At the hearing, Officer Smith provided testimony based on

  his conversations with Russell and L.B., as well as his review of (i) the Tennessee court documents,

  (ii) video documenting Russell’s assault of L.B., and (iii) photographs documenting the aftermath

  of the assault. Officer Smith testified that on October 1, 2020, Russell assaulted L.B., and she was

  treated at a local hospital for her injuries. Id. at PageID.16385. Officer Smith authenticated a

  video, which captures Russell striking L.B. This video was played for the Court at the hearing.

  The video shows the interior hallway area of a residence, and it depicts Russell striking L.B. in the

  head, knocking her to the floor. Even more disturbing, a small child—presumably Russell’s minor

  child—is also seen in the video, during the commission of the assault and just a few feet away.

  Officer Smith also authenticated two photographs. The first depicts a gash above L.B.’s eye and

  a welt on her head, which she received because of Russell striking her. Id. at PageID.16388-16389.

  The second photograph shows droplets of blood on the carpet of the home that Russell shared with

  L.B. Id. at PageID.16389. Officer Smith testified that Russell admitted to him that he assaulted

  L.B., calling his relationship with L.B. “poisonous.” Id. at PageID.16402, 16407.

         The Government admitted the affidavit of complaint filed in Knoxville and charging

  Russell with domestic assault, in violation of Tenn. Code § 39-13-111. Id. at PageID.16386-



                                                   3
Case 2:16-cr-20460-MAG-RSW ECF No. 1428, PageID.16829 Filed 04/21/21 Page 4 of 7




  16387. Regarding this incident, Officer Smith testified that, after appearing in court for the

  Tennessee court proceeding, Russell was released on bond and ordered by the Tennessee Court

  not to have contact with L.B. Id. at PageID.16391. Officer Smith further testified that Russell

  was also instructed by the assigned probation officer in Tennessee to return to the state of

  Michigan. Id. at PageID.16386. Yet, Russell failed to return.

            Next, the Government admitted the second criminal complaint that was filed in Tennessee.

  Id. at PageID.16390-16391. Regarding this incident, Officer Smith testified that, on October 3,

  2020, L.B. reported to the local police that Russell had returned to her home by entering through

  a window and would not allow her to open the door for the police. Officer Smith testified that a

  second criminal complaint was filed in Tennessee, this time charging Russell with aggravated

  criminal trespass, in violation of Tenn. Code § 39-14-406, and false imprisonment, in violation of

  Tenn. Code § 39-13-302. Id. at PageID.16390-16391.2

            The Government admitted evidence to show that—despite Magistrate Judge Altman’s

  order that Russell not have any contact with L.B.—within hours of his release, Russell began to

  contact L.B. Specifically, the Government admitted five exhibits documenting Russell’s repeated

  and relentless contacts with L.B. These exhibits are screenshots of Facebook messages that

  Russell sent to L.B. As one of these exhibits shows, the first message is sent just after two o’clock

  in the morning, the day following his release. L.B. warned Russell several times that he was not

  supposed to have any contact with her, but these warnings are ignored.3


  2
      All of the state charges were later dismissed without prejudice. Id. at PageID.16402.
  3
    Russell suggests that the messages were not sent by him, but by his cousin at his request.
  However, it is irrelevant whether Russell sent the messages or had someone else send them for
  him. Magistrate Judge Altman’s order is clear: Russell was to have no direct or indirect contact
  with L.B. Moreover, Russell’s suggestion is contradicted by the evidence admitted at the hearing.
  This evidence established that the name of the Facebook account that sent the messages is listed
  as “Taemoney Tae,” which is an alias of Russell. A similar alias, “Tae Tae,” is identified as
                                                    4
Case 2:16-cr-20460-MAG-RSW ECF No. 1428, PageID.16830 Filed 04/21/21 Page 5 of 7




                                           II. ANALYSIS

         If a person violates conditions of supervised release, the Court may “revoke [the] release,

  and require the person to serve in prison all or part of the [supervised release] term . . . without

  credit for time previously served on postrelease supervision . . . .” 18 U.S.C. § 3583(e)(3). To

  revoke a term of supervised release, the Court must find “by a preponderance of the evidence that

  the defendant violated a condition of supervised release.” 18 U.S.C. § 3583(e)(3); see also United

  States v. Givens, 786 F.3d 470, 471 (6th Cir. 2015). The preponderance standard requires a lesser

  quantum of proof and enables the trier of fact to make a determination of guilt that it could not

  make if the standard were that at trial—guilt beyond a reasonable doubt. See In re Winship, 397

  U.S. 358, 367-368 (1970). Revocation hearings are “more flexible than a criminal trial,” and courts

  may rely on any relevant evidence, including hearsay that is proven to be reliable. United States

  v. Stephenson, 928 F.2d 728, 732 (6th Cir. 1991).4 Notably, a conviction for a new offense is not

  necessary for a finding of a violation, and proof of culpable conduct by a preponderance of the

  evidence is sufficient for revocation. U.S.S.G. §7B1.1 n.1 (“The grade of violation does not

  depend on conduct that is the subject of criminal charges or of which the defendant is convicted in

  a criminal proceeding. Rather, the grade of the violation is to be based on the defendant’s actual

  conduct.”).

         Here, there is ample evidence that Russell violated his supervised release by (i) committing




  belonging to Russell in the Indictment. Id. at PageID.16405. Further, the content of the messages
  does not refer to any third-party intermediary. In fact, the sender of the messages repeatedly refers
  to wanting to see his child. When L.B. tells “Tae” to stop contacting her, there is no response
  indicating that someone else is sending the messages. At no point were the words “I’m writing on
  behalf of my cousin” mentioned in any of the messages. Id. at PageID.16405
  4
   “The Federal Rules of Evidence do not apply to supervised release revocation hearings.” United
  States v. Chames, 376 F. App’x. 578, 581 (6th Cir.2010) (citing Fed. R. Evid. 1101(d)(3)).
                                                   5
Case 2:16-cr-20460-MAG-RSW ECF No. 1428, PageID.16831 Filed 04/21/21 Page 6 of 7




  new offenses, including assault, aggravated criminal trespass, and false imprisonment; and (ii)

  failing to abide by the probation officer’s order to return to the state of Michigan. Each violation

  is addressed in turn.

         Uncontroverted video evidence shows Russell striking L.B. with his fist, in front of their

  child on October 1, 2020. Photographic evidence, the sworn complaint by police officers, and the

  testimony of Officer Smith also support that Russell committed the offense. Moreover, Russell

  admitted to the assault as a means of explaining his conduct by placing it in the context of an

  alleged “poisonous” relationship. The evidence, therefore, proves by more than a preponderance

  that Russell engaged in conduct constituting an assault, in violation of Tenn. Code § 39-13-

  101(a)(1).

         The evidence also proves by a preponderance of the evidence that, on October 3, 2020,

  Russell made contact with L.B., despite being ordered not to by the Tennessee court. Russell

  trespassed into L.B.’s apartment by crawling through an unlocked window. When she saw

  Russell’s car out front, L.B. texted a Sheriff’s Lieutenant and asked him to send a patrol out. When

  officers arrived and knocked on her door, Russell prevented L.B. from answering. However, she

  was able to make contact via text with a neighbor to let the officers know what was occurring, and

  Russell was arrested. Russell was charged with aggravated criminal trespass, in violation of Tenn.

  Code § 39-14-406(1), and false imprisonment, in violation of Tenn. Code § 39-13-302.

         Finally, the preponderance of the evidence shows that Russell failed to return to Michigan

  as ordered by the assigned probation officer. This conclusion is supported by the additional

  charges against Russell, as well Officer Smith’s testimony, which the Court finds credible.5



  5
    Although not raised in Officer’s Smith’s petition—because it had not yet occurred at the time
  the petition was made—the evidence also establishes that Russell continued to have contact with
  L.B. after his release on bond, despite being ordered not to by Magistrate Judge Altman.
                                                   6
Case 2:16-cr-20460-MAG-RSW ECF No. 1428, PageID.16832 Filed 04/21/21 Page 7 of 7




         Based on all of the foregoing, the Court finds that Russell has violated multiple conditions

  of his supervised release. Specifically, Russell has committed multiple state offenses, and failed

  to return to Michigan when ordered by the assigned probation officer. This conduct clearly violates

  the condition of Russell’s supervised release that he “must not commit another federal, state or

  local crime,” as well as the condition that Russell “must follow the instructions of the probation

  officer related to the conditions of supervision.” Judgment at 3-4.

         Having found Russell in violation of the conditions of his supervised release, the Court

  now sets a sentencing date of May 12, 2021 at 11:00 a.m.

         SO ORDERED.

  Dated: April 21, 2021                                s/Mark A. Goldsmith
         Detroit, Michigan                             MARK A. GOLDSMITH
                                                       United States District Judge




                                                  7
